Exhibit23.1 CONSENT OF UHY LLP INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-177011 and 333-168788) and Form S-3 (No. 333-192393) of our reports dated April 29, 2014, with respect to the consolidated financial statements of Global Geophysical Services, Inc. and Subsidiaries (the “Company”) as of December31, 2013 and 2012, and for each of the three years in the period ended December31, 2013, and to the effectiveness of the Company’s internal control over financial reporting as of December31, 2013, which appear in this Annual Report on Form 10-K for the year ended December31, 2013. /s/ UHY LLP Houston, Texas April 29, 2014
